DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP (63168364) in view of JP (349354).
 	Regarding claim 1, JP ‘364 discloses a gasket 1 Fig. 1 comprising a pair of gasket members 3 each including a metal plate, and rubber layers 8 coated on a surface of the metal plate, the gasket wherein the pair of gasket members oppose each other, and respectively comprise base portions 5 of annular flat plates, outer periphery portions 4 diagonally extending in directions away from each other from edge portions on an outer periphery side of the base portions, and outer periphery side annular portions 3a of annular flat plates extending in an extension direction of the base portions from the edge portions on the outer periphery side of the outer periphery portions.  However, JP ‘364 fails to explicitly disclose 
 	Regarding claim 2, the combination discloses wherein the pair of gasket members 3 respectively further comprise inner periphery portions 2 diagonally extending in directions away from each other from edge portions on an inner periphery side of the base portions, and inner periphery side annular portions 3a of the annular flat plate extending in the extension direction of the base portions from edge portions on the inner periphery side of the pair of inner periphery portions.
 	Regarding claim 3, the combination discloses wherein the outer periphery portions 2 respectively increase in diameter toward the directions away from each other, and the inner periphery portions 3a respectively decrease in diameter toward the directions away from each other. 	Regarding claim 4, the combination discloses a sealing structure Fig. 1 comprising a pair of members E, F that form a housing by being combined with each other, and a gasket 1 that is arranged and held in a space between the pair of members, is elastically deformed by being arranged and pressed in the space between the pair of members, and seals the space between the pair of members, the sealing structure wherein the gasket includes a pair of gasket members 3 each including a metal plate and rubber layers coated 8 on both surfaces of the metal plate, and a connection member 6 connecting the pair of gasket members, the pair of gasket members oppose each other, and respectively include base portions of annular flat plates, outer periphery portions diagonally extending in directions away from each other from edge portions on an outer periphery side of the base portions, and outer periphery side annular portions of annular flat plates extending in extension directions of the base 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE G BYRD whose telephone number is (571)270-1824. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 5712727376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENE G BYRD/Primary Examiner, Art Unit 3675